Citation Nr: 1412057	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  07-15 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence had been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for hypertension, to include as secondary to service connected residuals of a left ankle injury.

3.  Entitlement to service connection for plantar fasciitis and heel spurs, bilateral, to include as secondary to service connected residuals of a left ankle injury.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to an increased rating for a right ankle strain/sprain, currently rated as 20 percent disabling.

10.  Entitlement to an increased rating for a left ankle strain/sprain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2006, April 2007, November 2009, and January 2010 decisions by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing before the undersigned in July 2013.  A transcript is associated with the claims folder. 

The issues of entitlement to service connection for hypertension, plantar fasciitis and heel spurs, and right and left knee disabilities; as well as entitlement to increased ratings for right and left ankle disabilities and waiver of indebtedness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1999, the RO denied an application to reopen a claim for service connection for a lumbosacral strain.  The Veteran did not file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance.

2.  Evidence received since the February 1999 decision is neither cumulative nor redundant of the evidence of record at the time of the February 1999 denial, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The currently diagnosed low back disabilities are the result of an injury in service.

4.  The Veteran's current psychiatric disability, diagnosed as PTSD and major depression, is related to an in-service stressor for which there is credible supporting evidence.


CONCLUSIONS OF LAW

1.  The February 1999 RO rating decision, which denied the Veteran's application to reopen a service connection claim for a lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the February 1999 RO rating decision is new and material; accordingly, the claim for service connection for a lumbosacral strain is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a low back disability are met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for a psychiatric disability diagnosed as PTSD and major depression are met.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by VA, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

"New and material evidence" is defined as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
38 C.F.R. § 3.156(a) (2013)

To reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

For purposes of reopening, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992).
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for a low back disability was originally denied by way of a December 1991 RO decision.  The denial was based on a finding that a chronic back disability was not shown in service.

The Veteran did not file a notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013); cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b)).  In February 1999 the RO denied an application to reopen the claim.  The Veteran again did not file a notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  The February 1999 rating decision is the most recent final denial on the issue.      

The evidence on record at the time of the February 1999 denial included the service treatment records and a July 1991 VA examination report.  The service treatment records reflect that the Veteran complained of low back pain in August 1983, after having fallen on his back during a basketball game.  The pain radiated to his legs, and objective findings revealed moderate tender paraspinal muscle.  He was taken off physical training for 10 days and was prescribed no standing for greater than 20 minutes.  He was assessed with L5 radiculitis and lumbar paraspinal sprain.  The service treatment records also reflect that the Veteran sought treatment for low back pain again in April 1986 and November 1986.  The July 1991 VA examination report included a diagnosis of a lumbosacral strain.  It did not include a nexus opinion.  

In April 1998, the Veteran suggested that his low back disability could also be secondary to his service connected ankle disability.  The RO scheduled the Veteran for a VA examination in January 1999; but he failed to report.  

In February 1999, the RO denied the application to reopen the claim because the Veteran failed to report for the VA examination and there was no nexus opinion linking the current disability to the in-service injury.  

Evidence received since the February 1999 rating decision includes July 2013 Board hearing testimony in which the Veteran testified that he sustained a motorcycle accident in service that resulted in a broken leg and an injury to three discs in his back.  He stated that he was thrown off his motorcycle and into the woods.  The service treatment records substantiate that he fell off his motorcycle in approximately August 1983, and sustained an injury to his left leg.  

The Veteran also submitted an April 2011 private treatment report which reflects a diagnosis of lumbago and degeneration of thoracic or lumbar intervertebral disc.  The examiner (Dr. T.J.C.) opined that the disability was related to military service.   

This evidence relates to the previously missing element of a nexus between the current back disability and an in-service injury.  It raises a reasonable possibility of substantiating the claim.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Merits

There is no dispute that the Veteran has a current low back disability and that he had a back injury and significant symptoms in service.  The service treatment records do not document back complaints in the last two years of service, but he is competent to report ongoing symptoms.  His testimony in this regard is credible.  At the July 1991, VA examination he reported recurrent low back pain since a fall in 1985.  Finally, there is the opinion of a private physician that the current low back disability is "definitely" related to service.  The probative value of the opinion is diminished by the fact that it was unaccompanied by a rationale, but it is consistent with the record.  The evidence is in at least in equipoise on the question of whether there is a nexus to service.  Resolving reasonable doubt in the Veteran's favor, service connection is granted for the currently diagnosed low back disabilities.  38 U.S.C.A. §§ 1131, 5107(b).

Psychiatric Disability

The Veteran has a current psychiatric disability that has been given varying diagnoses, but has most recently been identified as major depression and PTSD.  VA treatment records show that VA psychologists have diagnosed PTSD on the basis of a sexual assault that occurred on the Veteran's wife in service (see for instance a November 2011 treatment note).  The service department has provided documentation that an individual was court martialed for the assault.  

A VA examiner provided somewhat confusing opinions in August 2012; finding that the Veteran met the criteria for a diagnosis of PTSD, that this was based on the cumulative effects of stressors throughout his life, and that the sexual assault was insufficient to support the diagnosis of PTSD, but was sufficient to support a diagnosis of major depression related to service.  After "discussion" with RO personnel (the contents of which are not documented), the examiner changed his opinion and stated that the major depression was unrelated to service, because of the long delay between service and onset of symptoms and the Veteran's presentation across providers had not been consistent.

The treatment records and the documentation provided by the service department, on their face, satisfy the requirements for service connection for PTSD in that they show a diagnosis, an opinion linking the diagnosis to an in-service stressor, and credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f).  The examiner's opinion is not wholly inconsistent with those of the treatment providers, inasmuch as he seemed to link PTSD to stressors occurring throughout the Veteran's life, which would seem to include those occurring in service.  The evidence is in at least equipoise as to whether the criteria for service connection for PTSD are met.  Resolving doubt in the Veteran's favor, service connection is granted.

As noted, the Veteran's psychiatric disability has been given various diagnostic labels, but they all appear to apply to the same underlying disability, which has been linked to in-service stressors.  The most recent opinion from the VA examiner, is against a link to service, but is of limited probative valued because it did not discuss reports of ongoing symptoms beginning in service or elaborate on the finding of conflicting presentations over time.  Again the evidence is at least in equipoise, and service connection for a psychiatric disability, regardless of diagnostic label is granted.


ORDER

New and material evidence has been received to reopen a claim for service connection for a low back disability.  

Service connection for a low back disability is granted.

Service connection for a psychiatric disability diagnosed as PTSD and major depression is granted.


REMAND

At his July 2013 Board hearing, the Veteran testified that he is in receipt of Social Security Administration (SSA) benefits for several of the disabilities on appeal.  VA has a duty to obtain the records associated with the SSA claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

The Board notes that the Veteran's most recent VA examination of his ankles occurred in August 2010.  He testified that the disability had gotten worse since the examination.  He is entitled to a new examination.  .  VAOPGCPREC 11-95 (1995). 

The Veteran contends that plantar fasciitis and heel spurs are secondary to his service connected ankle disabilities.  He underwent a VA examination of his feet in August 2009; but no medical opinion regarding secondary service connection was requested or provided.  In April 2011 private doctor opined that osteoarthritis in the Veteran's feet was related to service, but the basis of the opinion is unclear.  A new opinion is required.    

The Veteran contends that his hypertension is secondary to medications he is taking for his ankle disability and/or depression.  He underwent a VA examination in June 2009 in which the examiner found that the cause of hypertension was unknown.  However, the examiner did not expressly consider whether the Veteran's medication had caused or aggravated hypertension.  An additional opinion is needed.

The Veteran contends that his erectile dysfunction is due to medications that he is taking for his service connected ankles; and stress, which he claims is service connected.  A June 2009 VA examiner stated that hypertension, depression, and treatment of hypertension and depression may be a proximate cause of erectile dysfunction.  A definitive opinion is required.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran contends that he has depression is secondary to medication that he is taking for hypertension.  Consequently, this claim is inextricably intertwined with the issue of entitlement to service connection for hypertension. 

The Veteran filed a timely notice of disagreement in response to a January 2010 rating decision.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records pertaining to the Veteran's claim for SSA benefits, including administrative decisions and the medical records used in those decisions.

2.  Obtain records of the Veteran's post July 2013 ankle surgeries.   
  
3.  Schedule the Veteran for a VA examination to determine the current severity of his right and left ankle disabilities.  It is imperative that the claims file be reviewed in connection with the examination.  

The examiner should report the ranges of ankle motion.  The examiner should also offer an opinion as to the degree of additional limitation of motion, in degrees, due to weakness, fatigue, incoordination, pain and during flare-ups.  

4.  The Veteran should also be afforded an examination to determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right and left foot disabilities began during active service, or are the result of an injury in service, to include whether any disability was caused, or aggravated by, his service connected residuals of right and left ankle injuries.  

The examiner should review the claims folder in conjunction with the examination.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

4.  The RO should obtain opinions from the June 2009 VA examiners with regards to the Veteran's hypertension and erectile dysfunction claims.  Dr. A.Q. should be asked whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused, or aggravated by, medication taken for his ankle disabilities and/or stress.  Dr. J.P. should be asked whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused, or aggravated by, medication taken for his ankle disabilities and/or stress.     

If either examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  
  
5.  If the June 2009 examiners are unavailable, the Veteran should be afforded a new VA examination to determine the etiology of his hypertension and erectile dysfunction.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that hypertension and/or erectile dysfunction was caused, or aggravated, by medication taken for his ankle disabilities and/or stress.   If aggravated, the examiner should indicate whether there is medical evidence created prior to the aggravation or current level of disability that shows a baseline of the hypertension or erectile dysfunction prior to aggravation. 

6.  Issue a statement of the case, on the issue of entitlement to a waiver of indebtedness.  This issue should not be certified to the Board unless the Veteran submits a sufficient substantive appeal.  

8.  If any claim on appeal remains denied, issue a supplemental statement of the case, before returning the record to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


